19-3004-ag
     Santiago v. Barr
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS
GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S
LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH
THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY
CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.

 1          At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
 3   New York, on the 2nd day of November, two thousand twenty.
 4
 5   PRESENT:
 6                      JOHN M. WALKER, JR.,
 7                      RAYMOND J. LOHIER, JR.,
 8                           Circuit Judges,
 9               TIMOTHY C. STANCEU, *
10                     Judge.
11   _____________________________________
12
13   CONSTANTINO SANTIAGO, AKA
14   CONSTANTINO SANTIAGO-SANTIAGO,
15            Petitioner,
16
17                      v.                                               19-3004-ag
18
19   WILLIAM P. BARR, UNITED STATES
20   ATTORNEY GENERAL,
21               Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                        Glenn L. Formica, Formica, P.C., New Haven, CT.


     * Chief Judge Timothy C. Stanceu, of the United States Court of International Trade,
     sitting by designation.
 1
 2   FOR RESPONDENT:                         Jeffrey Bossert Clark, Acting Assistant Attorney
 3                                           General, Civil Division; Nancy E. Friedman,
 4                                           Senior Litigation Counsel; Sharon M. Clay, Trial
 5                                           Attorney, Office of Immigration Litigation,
 6                                           United States Department of Justice, Washington,
 7                                           DC.

 8          UPON DUE CONSIDERATION of this petition for review of a Board of

 9   Immigration Appeals (BIA) decision, it is hereby ORDERED, ADJUDGED, AND

10   DECREED that the petition for review is DISMISSED.

11          Petitioner Constantino Santiago, a native and citizen of Mexico, seeks review of a

12   September 5, 2019 decision of the BIA affirming an April 3, 2019 decision of an

13   Immigration Judge (IJ) denying Santiago’s application for cancellation of removal. We

14   assume the parties’ familiarity with the underlying facts and prior record of

15   proceedings, to which we refer only as necessary to explain our decision to dismiss.

16          We have reviewed the IJ’s decision as supplemented by the BIA. See Wala v.

17   Mukasey, 511 F.3d 102, 105 (2d Cir. 2007). “Obtaining . . . cancellation of removal is a

18   two-step process. First, an alien must prove eligibility by showing that he meets the

19   statutory eligibility requirements. . . . Second, assuming an alien satisfies the statutory

20   requirements, the Attorney General in his discretion decides whether to grant or deny

21   relief.” Rodriguez v. Gonzales, 451 F.3d 60, 62 (2d Cir. 2006) (per curiam); see also 8

22   U.S.C. § 1229a(c)(4)(A). Our jurisdiction to review a denial of discretionary relief is

23   limited to colorable constitutional claims and questions of law. See Barco-Sandoval v.
                                                  2
 1   Gonzales, 516 F.3d 35, 39–40 (2d Cir. 2008).

 2          Santiago does not raise a colorable question of law. He argues that the agency

 3   does not have the authority to deny cancellation of removal as a matter of discretion

 4   where an applicant is statutorily eligible for relief. His argument is foreclosed by the

 5   clear language of 8 U.S.C. § 1229b(b)(1), which indicates that the agency “may cancel

 6   removal” of an applicant who satisfies the eligibility requirements. See Bugayong v.

 7   INS, 442 F.3d 67, 73 (2d Cir. 2006) (noting in a similar statute that “the use of the

 8   permissive ‘may’ . . . indicates . . . a threshold finding that an IJ must ordinarily make

 9   before reaching the ultimate, and separate, determination as to whether he should

10   exercise his discretion in favor of a petitioner”). Because the agency has this

11   discretionary authority even if an applicant is eligible for relief under the statute, it is

12   irrelevant that the IJ considered a conviction that occurred more than “10 years

13   immediately preceding the date of [the] application.” See 8 U.S.C. § 1229b(b)(1)(A),

14   (B). The agency did not erroneously rely on evidence of the conviction to find that

15   Santiago had not shown good moral character such that he was rendered ineligible; it

16   denied relief solely as a matter of discretion.

17          Santiago also argues that it was improper for the IJ to consider pending charges

18   arising from his 2016 arrest in exercising the IJ’s discretion to deny relief. Santiago’s

19   argument is unavailing. The agency may “consider[] an applicant’s anti-social

20   conduct—whether leading to a conviction . . . or no legal judgment whatsoever—as an
                                                    3
 1   adverse factor in evaluating an application for discretionary relief.” Wallace v.

 2   Gonzales, 463 F.3d 135, 139 (2d Cir. 2006) (per curiam). We otherwise lack jurisdiction

 3   to consider the agency’s weighing of the positive and adverse factors in exercising its

 4   discretion. See Argueta v. Holder, 617 F.3d 109, 113 (2d Cir. 2010) (per curiam).

 5          Further, Santiago’s argument that the IJ failed to consider evidence of his

 6   rehabilitation is without merit. The IJ explicitly considered the evidence of Santiago’s

 7   rehabilitation but found that Santiago’s history involving alcohol abuse outweighed it.

 8   Essentially, Santiago’s dispute is with the agency’s weighing of equities in the exercise

 9   of discretion, which is not reviewable. See id. Finally, although Santiago

10   hypothesizes that the IJ may have made a misstatement regarding an exhibit such that

11   the case should be remanded to perfect the record, he does not identify any evidence

12   missing from the record or otherwise explain what the error is. We therefore decline to

13   remand the case.

14          We have considered Santiago’s remaining arguments and conclude that they are

15   without merit. For the foregoing reasons, the petition for review is DISMISSED.

16                                             FOR THE COURT:
17                                             Catherine O’Hagan Wolfe,
18                                             Clerk of Court




                                                 4